Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-10, and 13-18, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenghamn (US 2010/0322028), and further in view of Lunde (US 2011/0149683)(IDS of 8/17/2016).
Regarding claims 1, 10, and 16, Tenghamn teaches a system, comprising:

at least one sensor [0047 “first sensor…second sensor…third sensor”]; and
a control unit configured [title “control system for marine vibrators and seismic acquisition system using such control system”] to iteratively change an actuating signal for the marine vibrator based on measurements by the at least one sensor of the acoustic output [0048 “The output of the sensors 201, 202, 203 may be used as input to an iterative learning control (ILC) system to change the signal used to drive the vibrator (18 in FIG. 1) so that the vibrator will have…”] and of signal pulses from at least one impulsive seismic signal source [see secondary reference below];
wherein to iteratively change the actuating signal, for each iteration of a plurality of iterations, the control unit is further configured to [0048 “The output of the sensors 201, 202, 203 may be used as input to an iterative learning control (ILC) system to change the signal used to drive the vibrator (18 in FIG. 1)”]:
leave the actuating signal unchanged and operate the marine vibrator over a subsequent interval using the unchanged actuating signal, in response to an indication of measured signal strength of the signal pulses from at least one impulsive seismic signal source exceeding a specified threshold [claim 5 “…using the vibrator output signals and determining a corrected driver signal is repeated until a most recently determined corrected driver signal differs from the previously determined corrected driver signal by less than a selected threshold…”; see Lunde [0036] below which describes delaying marine vibrator activation (i.e., non-impulsive source) until seismic energy from air gun array (i.e., impulsive source) has substantially stopped; [abstract] non-impulsive seismic energy 
change the actuating signal based on a difference between a desired far-field output signal and the measurements by the at least one sensor in response to the indication not exceeding the specified threshold [0048 “The sensor output signal 304 may be used at 306 to sum or compare (e.g., determine a difference) with a reference signal 305, which may be a desired vibrator output signal. At 307, the sum or comparison of the current sensor output with the reference signal 305 is combined to generate an error correction signal. The error correction signal is conducted to the summing amplifier 302 as explained above.”];
wherein iteratively changing the actuating signal adjusts the actuating signal to produce the desired far- field output signal within a specified tolerance [claim 5; 0051 “The ILC system is iterated and if the ILC system's transfer function does not change faster than the update to the input driver signal the error e will decrease with respect to time.”; 0052 “The desired result of operating the ILC system is that the error tends toward zero over time…”].
Tenghamn teaches iteratively change an actuating signal for the marine vibrator based on measurements by the at least one sensor of the acoustic output [0048 “The output of the sensors 201, 202, 203 may be used as input to an iterative learning control (ILC) system to change the signal used to drive the vibrator (18 in FIG. 1) so that the vibrator will have…”]. Tenghamn does not explicitly teach … and yet Lunde a control unit configured to iteratively change an actuating signal for the marine vibrator based on signal pulses from at least one impulsive seismic signal 
It would have been obvious to modify the control system of Tenghamn, with the interleaved source firing/timing system of Lunde so that “[i]f any source is fired after a selected time delay, its notional source signature will be zero before the end of the delay time. The foregoing delay can be used as a constraint in the solution of the equations.”  or in other words the impulsive source direct/reflection signals may die down enough that the detected vibrator signals may be detected without needing to disambiguate superpositioned/summed signals from both sources together at the receivers (Lunde) [0029].
Regarding claim 4, Tenghamn also teaches the system of claim 2, wherein the at least one sensor includes a plurality of sensors, wherein the measurements by the at least one sensor include 
Regarding claims 5 and 17, Tenghman does not explicitly teach … and yet Lunde teaches the system of claim 1, wherein the system is configured to: de- synchronize acoustic output from the signal pulses from the at least one impulsive seismic signal source[Abstract; 0019]
It would have been obvious to modify the control system of Tenghamn, with the fire timing system of Lunde so that “If any source is fired after a selected time delay, its notional source signature will be zero before the end of the delay time. The foregoing delay can be used as a constraint in the solution of the equations.”  or in other words the impulsive source direct/reflection signals may die/ring down far enough that the detected vibrator signals may be detected without needing to consider superpositioned/summed signals from both sources together at the receivers (Lunde) [0029].
Regarding claims 6 and 18, Tenghamn does not explicitly teach … and yet Lunde teaches the system of claim 5, wherein the signal pulses from the at least one impulsive seismic signal source occur at a first specified frequency [0006 “The frequency of the seismic energy generated in the water by release of the compressed air or gas is related to, among other parameters, the volume of the chamber.”], and wherein to de- synchronize the acoustic output, the system is further delay time may be selected so that downwardly propagating seismic energy from the air gun array (14 in FIG.1) has substantially stopped. At 42, the near field waveform of each seismic energy source may be determined using the near field sensor measurements as explained above.”].
It would have been obvious to modify the actuating time of the vibrator by monitoring the decay of the air gun by sensor because the decay time is dependent on the surrounding marine environment geometry and hence may be said to be “random”.
Regarding claims 8 and 20, Tenghamn also teaches the system of claim 1, wherein the at least one actuator includes one or more of: an electrodynamic driver; a magnetostrictive driver; a piezoelectric driver; or a linear motor driver [0033 “Additional details of a particular implementation of the vibrator are shown in FIGS. 4, 5 and 6. FIG. 4 shows the outer driver spring 103. The outer driver spring 103 has two functions. One is to transform changes in the length of the magnetostrictive driver 108 into movement of the outer shell 102.”; claim 14 “piezoelectric driver element”].
Regarding claims 9 and 21, Tenghamn also teaches the system of claim 1, wherein the marine vibrator includes one or more of: a flextensional vibratory element; a bender vibratory element; or a piston vibratory element [claim 11 “The method of claim 6 wherein said outer shell is a flextensional shell.”; 0037 “If the outer shell 102 is approximated as a piston, then, for low frequencies, the mass load, or the equivalent fluid mass acting on the outer shell is:”].
Regarding claim 13, Tenghamn also teaches the method of claim 10, further comprising: producing a geophysical data product based on the measured acoustic output [0005 “Seismic sources, including vibrators, are used in geophysical exploration on land and in water covered areas of the earth.”; 0048 “The functional components of the ILC system may also be performed on a general purpose computer forming part of the recording system or on another computer.”].
Regarding claim 14, Tenghamn also teaches the method of claim 10, further comprising: measuring reflected output of the marine vibrator via at least one different sensor [0011 “A method for marine seismic surveying according to another aspect of the invention includes deploying a marine vibrator and a plurality of seismic sensors”], wherein the reflected output has been reflected off of at least one geophysical formation [0005 “Seismic sources, including vibrators, are used in geophysical exploration on land and in water covered areas of the earth. Signals generated by these sources travel downwardly into the subsurface and are reflected from reflecting interfaces in the subsurface. The reflected energy is detected by signal detectors, typically hydrophones or geophones, on or near the earth's surface or near the water surface in water-covered exploration areas.”]; and producing a geophysical data product based on the measured reflected output [0005; 0048].
Regarding claim 15, Tenghamn also teaches the method of claim 14, further comprising importing the geophysical data product onshore [0005 “land”; 0048 “The functional components of the ILC system may also be performed on a general purpose computer forming part of the recording system or on another computer.”].
Regarding claim 22, Tenghamn also teaches the system of claim 1, wherein the at least one sensor includes a remote acoustic sensor placed in an acoustic far-field of the marine vibrator [0046 “’Control system’ as used in the present description is intended to mean a system which sensors coupled to the vibrator structure or are otherwise associated with the vibrator structure, the output of which are used to adjust a filter or convolution operator such that the true output of the vibrator has a spectral content as close as practical to the desired spectral content, and that harmonic frequencies in the vibrator output are suitably suppressed.”].
Regarding claim 23, Tenghamn also teaches the system of claim 1, wherein in different iterations, the control unit is configured to change the actuating signal to control different time segments of the acoustic output [0051 “The same initial driver signal, referred to as u, may be repeated a selected number of times. After each iteration of the ILC system, the input driver signal u to the ILC system is updated. The ILC system uses a reference signal, designated r, to compare with the output y from the vibrator system.”].

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenghamn (US 2010/0322028) and Lunde (US 2011/0149683), and further in view of Kostov (US 2012/0087207)(IDS of 8/17/2016).
Regarding claims 3 and 12, Tenghamn teaches the system of claim 2,
wherein the determine the first error signal, the control unit is further configured to determine the difference between the desired far-field output signal and the measurements by the at least one sensor over a specified measurement interval [0026 “During operation, certain equipment (not shown separately) in the recording system 16 causes the vibrator 18 to actuate at selected times.”].
Tenghamn does not explicitly teach … and yet Kostov teaches wherein to determine the indication, the control unit is further configured to convolve a specified window function [0033 “The path of the direct arrival passes only through water, so that the expected waveform of the 
It would have been obvious to modify the control system of Tenghamn with the signal processing of Kostov, so that a received acoustic signal may be interpreted by considering the impact of convolution (i.e., multiplication) caused by the sources/mediums through which it has passed.

Allowable Subject Matter
Claims 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Regarding pg. 8 of remarks, the office action of 5/26/2020 references claim 5 of Tenghamn to teach the threshold limitation for adjusting drive signals, and Lunde for delaying non-impulsive source activation until the propagating energy from the impulsive source has substantially stopped. This seems to be an alternative way of saying that nothing is done while the impulsive source energy is too strong, firing of the vibrator source is only done once the impulsive source energy has substantially stopped.
Regarding pg. 9, remarks do not make sense because the remarks acknowledge in para. 4 that Lunde is applying delays to avoid overlap in firing of impulsive versus non-impulsive sources, while in para. 1 stating that no references teaching adjusting actuation (of a vibrator or non-impulsive source) based on measurement of impulsive source energy. However, Lunde describes using sensors to measure the far field combination of impulsive and non-impulsive sources and delay activation based on if the impulsive source has substantially stopped. At its most basic, this could be simply vibrator on or off.
Regarding pg. 10 para. 1-2, the office does not think this is convincing because there are other reasons to measure sources with sensor after firing both, such as they are likely at different locations and a baseline needs to be established to adjust delay to avoid overlap. In other words, it is possible that no overlap occurs in the first place due to physical positioning of sources far apart and therefore no time delay scheduling is required.
Regarding pg. 10, para. 3, there could be two different companies/vessels operating two difference seismic sources in the same area due to seasonal constraints. There has been a well-known need to mediate time/delay firing of seismic sources in such a circumstance, in the situation 

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. The office discussed the most recent amendment by consultation and it was suggested to maintain the current rejection. It may be helpful to trigger a conference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645